DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive. 
The Applicant argues, “Kubota and Onoda fail to disclose "setting a cut-off frequency of the low-pass filter depending on the ratio of the turning angle change amount with respect to the steering angle change amount". … However, in amended claim 1, the electronic control unit is configured to set a cut-off frequency of the low-pass filter depending on the ratio of the turning angle change amount with respect to the steering angle change amount. None of the cited references teaches or suggests that the cut-off frequency is changed according to the ratio of a turning angle change amount with respect to a steering angle change amount.”
The Examiner respectfully disagrees. Page 2 of Onada teaches “vehicle control apparatus according to an aspect of the present invention includes a steering wheel operated by a driver, a steering shaft coupled to the steering wheel, and a state in which the steering shaft is mechanically separated from the steering wheel. A steering mechanism for turning the wheel according to a steering characteristic set in advance with respect to a ratio between the steering angle of the steering wheel and the steering angle of the wheel, and an operation amount for detecting the operation amount of the steering wheel A difference between the detected value and the ideal value is obtained by using a predetermined filtering process for the detected value of the sensor and the operation amount, and a degree of familiarity with the set turning characteristic is determined based on a small difference. A determination processing unit.” Page 7 – 8 of Onada further teaches “Next, an example of the familiarity level determination will be described in detail. In the following example, the driver's familiarity level is determined by obtaining a difference from the ideal value based on the steering angle as the steering wheel operation amount. It is considered that an ideal operation by a driver who is used to the set turning characteristics is a smooth waveform with few high-frequency components as described with reference to FIG. Therefore, the determination processing unit 114 in the present embodiment adds a low-pass filter process with a predetermined cutoff frequency to the detected value of the steering wheel operation amount. Further, in order to compensate for the phase delay corresponding to the filter characteristics, a value obtained by further adding a phase correction process with a predetermined correction amount to the value is regarded as an ideal value of the steering wheel operation amount. Since the change in the steering operation amount required for normal driving is considered to be a frequency component within about 1 Hz, a value of about 1 Hz is used as the cutoff frequency. The general formula of the first-order low-pass filter is as follows.
X (n) = X (n−1) + 2πfT (Ma (n) −X (n)) (1)
Here, X is an intermediate variable for calculating the ideal value, and X (n) represents the nth X value. Ma is the steering angle of the steering wheel, and Ma (n) represents the value of the nth steering angle. f is a filter constant, T is a sampling period, and X (t) indicates the value of X at time t.” The combination of two passage clearly teaches element of ”setting a cut-off frequency of the low-pass filter depending on the ratio of the turning angle change amount with respect to the steering angle change amount,” as Onada teaches setting a predetermined cut-off frequency of the low-pass filter and a ratio steering mechanism for turning the wheel according to a steering characteristic set in advance with respect to a ratio between the steering angle of the steering wheel and the steering angle of the wheel, and an operation amount for detecting the operation amount of the steering wheel A difference between the detected value and the ideal value is obtained by using a predetermined filtering process for the detected value of the sensor and the operation amount. (page 2 and 7 – 8). The equation also further teaches the ratio of turning angle change in view of steering angle change amount. Therefore, the combination of Kubota and Onoda still teaches amended elements of independent claims 1, 11 and 15.

/IG T AN/Primary Examiner, Art Unit 3662